IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DYCK-O'NEAL, INC.,                   NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-4966

ELIZABETH J. HOGAN;
CRAIG S. HOGAN,

     Appellees.
_____________________________/

Opinion filed October 19, 2016.

An appeal from the Circuit Court for Duval County.
Tyrie W. Boyer, Judge.

Susan B. Morrison, Tampa, for Appellant.

Austin T. Brown of Parker & DuFresne, P.A., Jacksonville, for Appellees.




PER CURIAM.

      AFFIRMED. See Higgins v. Dyck-O’Neal, Inc., 41 Fla. L. Weekly D1376

(Fla. 1st DCA June 9, 2016).

B.L. THOMAS and WETHERELL, JJ., CONCUR; WINSOR, J., CONCURS
WITH OPINION.
WINSOR, J., CONCURRING.

      This court’s recent decision in Higgins v. Dyck-O’Neal, Inc., squarely

addressed and resolved the issue presented here. 41 Fla. L. Weekly D1376, -- So.

3d -- (Fla. 1st DCA June 9, 2016). Bound by that decision, I join the court’s

opinion in this case.




                                       2